Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 06/01/2021.  
Claims 1-17 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,049,611.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the instant pending application omits certain steps of claims 1-17 in the 11,049,611 patent.  Therefore, claims 1-17 are prima facie obvious of claims 1-17 because it would have been obvious to omit certain steps with the motivation of providing a system and method for dynamically diagnosing a subject and coordinating personnel and equipment for enhanced performance of a procedure.

The prior art made of record are considered pertinent to applicant's disclosure:
Amarasingham et al.:    U.S. Patent Application Publication U.S. 2015/0213225 A1
Welles, II et al.:  U.S. Patent US 6,970,097 B2
Rodgers:  U.S. Patent Application Publication U.S. 2007/0288263 A1
Levin:  U.S. Patent Application Publication U.S. 2006/0192655 A1
Weismiller et al: WIPO Publication WO 2005/045461 A1
Quatro:  U.S. Patent Application Publication U.S. 2007/0139191 A1
Kapoor:  U.S. Patent Application Publication U.S.  2005/0102167 A1
Neuwirth:  U.S. Patent Application Publication U.S. 2005/0258937 A1
Islam et al., "The Internet of Things for Health Care: A Comprehensive Survey," 1 June 2015, IEEE Access, vol. 3, pp. 678-708, doi: 10.1109/ACCESS.2015.2437951. (Year: 2015)
Najera, et al., Real-time location and inpatient care systems based on passive RFID, May 2011, Journal of Network and Computer Applications, Volume 34, Issue 3, pp.980-989, https://doi.org/10.1016/j.jnca.2010.04.011 (Year: 2011)
Fisher et al., Evaluation of real-time location systems in their hospital contexts, October 2012, International Journal of Medical Informatics, Volume 81, Issue 10, 2012, Pages 705-712, ISSN 1386-5056, https://doi.org/10.1016/j.ijmedinf.2012.07.001. (Year: 2012)

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686